DETAILED ACTION
Claims 1-12 are pending, and are allowed.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 4/23/2020 and 5/22/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements have been considered by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compounds claimed, their use, and their manufacture are not found in the prior art. Moreover the data on pp 64-84 of the present application provide evidence that the claimed compounds show a selectivity for the V1a receptor over V2. The data on solubility in Table 4A show that a lower urinary excretion is observed wth the claimed compounds compared to the case where the compound of example 82 of D1 is administered and Table 9A show that the claimed prodrug forms have a significantly higher solubility compared to the parent compounds. This result could not be expected that replacing a hydroxyalkyl substituent by esterifying the hydroxy with a phosphate a substantial increase in solubility is achieved, therefore the current compounds are considered non-obvious. The closest prior art is WO2016/071212A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SCHMITT/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629